DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election of species I was also made without traverse. Elections were made without traverse in the reply filed on 5/23/2022. Claims 19-23 have been added. The restriction and election are made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.The term “generally” in claims 9,19,22,23 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 20-21 are dependent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al (US 2002/0063144).
Claim 1. (Original): A material positioner (abstract, title,fig 9,¶¶ 65,66)for use with a welder(wire bonding, intended use, gold wire 9 cut and bonded,horn 5 bonding tool,fig 3,9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-15,19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2002/0063144) in view of  Kwan et al (US 7532428) and Fukutani et al (US 2010/0258535).
Yamaguchi discloses except where emphasized for claim 2: Claim 2. (Original): The material positioner of claim 1, wherein said material positioner (X-Y-Z,¶4clamp VCM (voice coil motor) connected to movable side wire clamp portion) comprises:(a) a first fixture 21 having a first material(gold wire 9 cut and bonded and when cut forms a first and second material) secured to said first fixture; (b) a second fixture 21 (fig 9) having a second material secured to said second fixture; (c) a first positioning mechanism 19,20 adapted to place said first material at a first starting point(fig 3,9); (d) a second positioning mechanism 19,20 (fig 9)adapted to place said second material at a second starting point(fig 3,9), said second starting point having said first and second materials in generally mating engagement(fig 3), actuation of said second positioning mechanism generally forces said second material against said first material and locates said second material to a second position(fig 3 ¶10 after cutting wire 9 (h), (j) bonding to workpiece/base 14, US junction) , and said second position having said first and second materials generally coalesced(fig 3, ¶¶10,11); (e) a control unit (stage 30 implicitly is operated by a controller,¶61 actuator portion 19 of VCM magnetic circuit mounted to the bonding head 3)adapted to send a signal to each of said first and second positioning mechanisms(actuators are electric ¶74), and said signal adjustable based on characteristics of said first and second materials; and (f) a heat generator (horn 5 bonding ¶6)adapted for welding said first and second materials to each other to produce a weld(fig 3), wherein said second positioning mechanism is a voice coil actuator( ¶4,45 voice coil motor, actuator portions 12, 16, magnetostrictive element, electrostrictive element claim 13).
The claim differs in that a control signal is adjustable based on characteristics of said first and second materials.
Kwan teaches VCA and solenoid high low clamping jaws for clamping an object in the abstract and ¶11 signaled for control and weight reduction in the semiconductor art since 2009.
Fukutani teaches continuous heating a weld zone a moving steel pipe material. Control unit 9 with heating data base 6 for predefined criteria ¶21 is configured for controlling voltage and current parameters so that weld quality is more dynamically regulated. ¶¶65,74. The steel pipe material weld zone heating method and apparatus heat a material compensating for diameter, thickness and other shape and material property values of the material to be heated; and heat the material to be heated while continuously or discretely changing/controlling frequency based thereon, thereby making it possible to control the material to be heated to the desired temperature distribution, melt shape, and weld frequency fluctuation. ¶77 The method is not dependent on the diameter, thickness or steel type of the material.  Quality is optimized using temperature distribution in the plate thickness direction of the steel pipe weld zone, the melt shape of the weld zone, and the weld frequency fluctuation during welding, thus contributing to higher performance steel pipe products.¶78. Resistance heating is used for welding ¶¶2,50,54.
The advantage is optimizing quality and higher performance products.
The references are in the same or similar field and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Yamaguchi by using a control signal based upon material characteristics as taught by Fukutani and Kwan for optimizing quality and higher performance products.

Claim 3. (Original): The material positioner of claim 2, wherein continued actuation of said second positioning mechanism locates said first and second materials to a third position, said third position having said first and second materials generally cooled(X-Y-Z directions,horn 5, fig 3 provides for positioning, heating and cooling as movement and processing occur, Fukutani  ¶77 predetermined temperature distribution includes cooling ).

Claim 4. (Original): The material positioner of claim 3, wherein said third position has said first and second materials transitioning from a molten state to a solid state(fig 3).

Claim 5. (Original): The material positioner of claim 2, wherein said signal is a voltage(Fukutani¶¶65,74).

Claim 6. (Original): The material positioner of claim 5, wherein said voltage has a magnitude based on said characteristics of said first and second materials.See the rejection of claim 2.

Claim 7. (Original): The material positioner of claim 2, wherein said signal is provided by an adjustable power supply(Fukutani abstract, variable frequency AC or DC power source 7,fig 5, ¶67,variable is adjustable and ¶59  unit 8 of control 9 adjusts and controls frequency of current  “for which there can be used an "alternating current power supply that recovers magnetic energy" such as taught by Japanese Patent Publication (A) No. 2004-260991(AC power supply 2). Specifically, an alternating voltage from a line alternating current power source (weld zone primary power supply, 100 is sent through an alternating current reactor 101 to be rectified by a diode rectifier 102 so as to apply a direct current voltage to the variable frequency power supply 1, which recovers magnetic energy and serves as the variable frequency power supply.”):

    PNG
    media_image1.png
    374
    343
    media_image1.png
    Greyscale
fig 5.  Applicant ¶14 variable or adjustable power supply has a variable signal like that of Fukutani.

Claim 8. (Original): The material positioner of claim 2, wherein said signal is provided by a fixed power supply(Fukutani direct supply of electric power ¶1, ¶¶ 6,54,62 fixed frequency of current(Patent Publication (A) H03-1478 and Patent Publication (A) H06-12477), ¶75 “personal computer equipped with, for example, an A/D converter board, HDD and other storage devices“ interpreted as a fixed power supply, variable frequency AC or DC power source 7,fig 5, ¶67,variable is adjustable and ¶59  unit 8 of control 9 adjusts and controls frequency of current  “variable frequency power supply in this embodiment, whose frequency is continuously variable in a predetermined frequency range (e.g., 1 kHz to 500 kHz), and for which there can be used an "alternating current power supply that recovers magnetic energy" such as taught by Japanese Patent Publication (A) No. 2004-260991(AC power supply 2). Specifically, an alternating voltage from a line alternating current power source (weld zone primary power supply, 100 is sent through an alternating current reactor 101 to be rectified by a diode rectifier 102 so as to apply a direct current voltage to the variable frequency power supply 1, which recovers magnetic energy and serves as the variable frequency power supply.”). Applicant ¶14 fixed power supply has predetermined voltage like that of Fukutani.

Claim 9. (Original): The material positioner of claim 2, wherein actuation of said second positioning mechanism is adapted to provide a generally constant force between said first and second materials during said heat generator welding(¶47 force at fixed level).

Claim 10. (Original): The material positioner of claim 2, wherein said welding is resistance welding, spot welding, stud welding, friction welding, or energy beam(Fukutani ¶¶25,50,54).

Claim 11. (Original): The material positioner of claim 2, wherein said weld is a butt joint or a lap joint(Fukutani¶6).

Claim 12. (Original): The material positioner of claim 2, wherein said first and second materials are solid wire, strand wire, rod-shaped, flat stock, pipe, or tubing(abstract).

Claim 13. (Original): The material positioner of claim 4, wherein said signal is a voltage and wherein said voltage has a magnitude based on said characteristics of said first and second materials. See rejection of claim 2.

Claim 14. (Original): The material positioner of claim 13, wherein said signal is provided by an adjustable power supply.See the rejection of claim 7.

Claim 15. (Original): The material positioner of claim 13, wherein said signal is provided by a fixed power supply.See the rejection of claim 8.

Claim 19. (New): The material positioner of claim 2, wherein continued actuation of said second positioning mechanism locates said first and second materials to a third position, said third position having said first and second materials generally cooled(fig 3); wherein said signal is a voltage(Fukutani ¶¶65,74). See the rejections of claims 2,3.

Claim 20. (New): The material positioner of claim 19, wherein said third position has said first and second materials transitioning from a molten state to a solid state.See the rejection of claim 4.

Claim 21. (New): The material positioner of claim 19, wherein said voltage has a magnitude based on said characteristics of said first and second materials.See the rejection of claim 6.

Claim 22. (New): The material positioner of claim 2, wherein continued actuation of said second positioning mechanism locates said first and second materials to a third position, said third position having said first and second materials generally cooled; wherein said signal is provided by an adjustable power supply.See the rejection of claims 2,3,7.

Claim 23. (New): The material positioner of claim 2, wherein continued actuation of said second positioning mechanism locates said first and second materials to a third position, said third position having said first and second materials generally cooled; wherein said signal is a voltage; and wherein said weld is a butt joint or a lap joint.See the rejections of claims 2,3,5,11,fig 3).
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 
    PNG
    media_image2.png
    231
    457
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    529
    446
    media_image3.png
    Greyscale
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761